Citation Nr: 0107319	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  98-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for abnormal pap smear.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
abnormal pap smear was denied.  The veteran appeals this 
decision.

In September 1999, the Board remanded the case to the RO for 
clarification of the veteran's prior request for a personal 
hearing.  In December 1998, the veteran submitted a statement 
declining a videoconference hearing in favor a hearing before 
a RO hearing office.  The Board notes that this 
correspondence was not associated with the claims folder at 
the time that the September 1999 Remand was issued.  Pursuant 
to the veteran's request, a personal hearing before a RO 
hearing officer was conducted in November 1999.  

A December 1998 Informal Brief appears to raise the issues of 
entitlement to service connection for vaginal and urinary 
tract infections.  As these matters have not been 
adjudicated, they are referred to the RO for further 
development, if necessary.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

This duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
that to provide a medical examination when such examination 
is necessary to make a decision on the claim.  Id. at § 3(a) 
(to be codified as amended at 38 U.S.C. § 5103A).  The Board 
notes that the veteran has indicated several sources of 
potentially relevant post service medical evidence that is 
not presently associated with her claims folder.  In her 
notice of disagreement received in July 1998, the veteran 
indicated that she received post service treatment at 
Montgomery Regional Hospital in Montgomery, Alabama; Fairview 
Medical Center; and Montgomery County Health Department.  
Similarly, on a July 1998 VA Form 9, she indicated treatment 
from Dr. A. Z. Holliday at Lowndes County Services; and St. 
Margaret's Hospital (now known as Columbia Regional).  

In addition, the veteran testified at a November 1999 that 
she had received post service treatment at the Alabama Health 
Association and St. Margaret's.  She also reported treatment 
with Dr. Roosevelt McCorvey at the Fairview Medical Center. 
She indicated that had attempted to obtain treatment records 
from St. Margaret's and the Fairview Medical Center; however, 
she was informed that the records were transferred to the 
University of Tuskegee.  While she requested her medical 
records from these facilities be sent to her as well as the 
RO, she had not received a response.  She also reported 
treatment at the Lowndes County Health Association (now known 
as the West Alabama Medical Center) in 1980.

As stated above, the veteran has alleged various postservice 
treatment in support of her claim.  As the duty to assist 
requires VA to obtain all relevant records identified by the 
veteran, the RO should attempt to obtain any medical records 
that are not presently associated with the claims folder.

As stated above, the duty to assist requires VA to provide a 
medical examination when such examination is necessary to 
make a decision on the claim.  The duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  Service medical records show that a 
pap smear in January 1980 revealed mild to moderate 
dysplasia.  As post service medical evidence dated shows 
abnormal pap smears, the Board is of the opinion that a VA 
examination would be probative in ascertaining the etiology 
or onset of any current disability manifested by abnormal pap 
smears. 

For the reasons set forth above, this case is REMANDED for 
the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a disability 
manifested by an abnormal pap smear since 
separation from active duty.  In 
particular, the RO should request medical 
records from the facilities identified by 
the veteran in her June 1998 notice of 
disagreement, in her July 1998 VA Form 9, 
and during her November 1999 RO hearing.  
After securing the necessary releases, 
the RO should obtain these records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  
See also VBA Fast Letter No. 00-87 
(November 17, 2000).

2.  Thereafter, the veteran should be 
afforded a VA examination, with an 
appropriate VA physician, to ascertain 
the etiology or date of onset of any 
current disability manifested by an 
abnormal pap smear.  The claims folder 
and a copy of this REMAND should be made 
available to the examiner for review 
before the examination.  Specifically the 
examiner(s) should provide the following 
information:

a) The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should indicate 
whether any disability manifested by 
an abnormal pap smear is currently 
shown or otherwise indicated by the 
medical evidence.  

c)  For each current disability 
manifested by an abnormal pap smear 
found on examination, or otherwise 
indicated in the medical record, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
her active military service.

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report(s).

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, she should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
her claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).












